iSI-lS
                                        ELECTRONIC RECORD



            09-15-00175-CR
            09-15-00176-CR
CCA #       09-15-00177-CR                                  OFFENSE:            Indecency with ;3 Child

                                                                                15 years
            Alpha James Badeaux v. The State of                                 50 years
STYLE:      Texas                                           PUNISHMENT:         15 years

                                                            COUNTY:             Montgomery


TRIAL COURT:             359th District Court                                                       MOTION
                         05-02-01288 CR
TRIAL COURT #:           (Count 1,2,3)                          FOR REHEARING IS:
TRIAL COURT JUDGE:       Judge Kathleen Hamilton                DATE:

DISPOSITION:         DISMISSED                                  JUDGE:




DATE:         06-24-15

              Chief Justice

JUSTICE:      Steve McKeithen          PC     NO      S   YES

PUBLISH:      NO                       DNP:     YES


CLK RECORD:                                               SUPPCLKRECORD:
RPT RECORD:                                               SUPPRPTRECORD:
STATE BR:                                                 SUPP BR:

APP BR:                                                   PROSE BR:




                                                                                             sn-/5*
                               IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                    CCA #             PD-0859-15



          PRO SE-                  Petition                          Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                  DATE:

                                                                     JUDGE:

DATE:        ///<?*//3-ptrt                                          SIGNED:                         PC:

JUDGE:              £<Jj UaAaJa-^                                    PUBLISH:                       DNP:




                     MOTION FOR REHEARING IN                         MOTION FOR STAY OF MANDATE IS:

CCA IS:                       ON                                                               ON

JUDGE:                                                               JUDGE: